Title: Isaac Smith Sr. to John Adams, 28 July 1777
From: Smith, Isaac Sr.
To: Adams, John


     
      Mr. Adams
      Boston July 28th. 1777
     
     Not haveing anything worth troubling you with for sometime have been silent. The late Affair of Ticonderogia, makes us all sick. I have been of Opinion for sometime itt would have been best iff itt had been evacuated last spring and come down lower by which means the laboring Oar would have fell more on the Enemy, but to give itt up with such immence stores and charge we have been att, is beyaund all con­seption. I cant Care to dwell on so disagreeable a subject and so say no more.
     I have a Vessell that went away a little before the Lexington Affair and things soon after became more dificult. I ordered the Master iff he should here that the dificulties still remaind, he might imploy the Vessell in freighting from Spain to any Other places and Accordingly he imployed her in that way as was the case of many Others. I have heard he went from Spain with a freight to London and back to Spain Again, in consequence of which I suppose he took Out a New regester to cover his Vessell. I have wrote to London and sundry times to my friends Gardoquis in Bilbao and inclosed letters to the Master to purchase a load of Salt in Spain or Portugal and to come directly home—but have no Account whether he ever received my letters. I have wrote the Master upon supposition that he had got a british regester to distroy itt and come without any, but since I have thought of Another method, which think may be supported, on principle of justice and patreoticism, and am inform’d has been countenanst by the Honbl. Continental Congress in order to get One’s Interest into this part of the world, and that is to have two setts of papers—but what I think will Answer my purpose, is Only to have a Certifycate from the Congress sertifying liberty for the Vessell to return into any of these states with a load of Salt, and that no Arm’d Vessell in any of the United states should stop or hinder her in prosecution of her returning home.
     I had thoughts to have Applyed to Our goverment, which might easily be effected but then there Authority extends no further than Our Own state wereas One from Your body would extend through the United states.
     The Vessell is a schooner of 100 Tons called the Success, Ignatius Webber Master. I have had often upwards (say upwards of Twenty times) Three thousand bushels salt, which att this time would be a publick benifit. I think there need but a very little wrote upon the Matter, iff any charge Attending itt to the under Clerks iff you will pay itt, will Account with you. You will send two as itt is Nessesary these times to have a duplecate.
     
      I am Sr. Yr. h S,
      Isaac Smith
     
     
     
      31st.
     
     PS I have just returned from Weymouth where have been a day or two. I forward you a letter from Mrs. Adams. Mr. Cranch is as busey as a bee and seems to be in his Elliment about his New farm. I find a letter from you by Mr. Hewes. I have not seen the Gentleman yet, but shall take proper Notice of him.—Yesterday there was an Account come that How’s fleet had saild. Att present we here nothing more so that we suppose they are gone your way.
     I Observe what you say about salt and the Necessity of the Importation. I have not time to say any thing on that subject as the post is near going but will let you know in my next the dificulty we labour under here in the Navigation way, & are Yours,
     
      IS
     
    